DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication regarding application 16/912,401 filed on 06/25/2020. The following is the first action on the merits.

Status of Claims
	Claim(s) 1-18 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-18 are directed towards an invention for the receiving of data for an item available for selling, then using a regression model and historical analysis for item and related items to suggest an optimal offer price for said item. These actions fall within a subject matter 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes of invention. In the instant case, Claim 1-6 is directed towards a method comprising at least one step, Claim 7-12 is directed towards a non-transitory computer readable device which falls under the product category, and Claim 13-18 is directed towards a system which falls under the apparatus category. Accordingly, all these fall within the four statutory categories of invention (method, product, and apparatus), and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether or the not the claims recite an abstract idea.
	Representative claims 1, 7, and 13 are directed towards an invention for the receiving of data for an item available for selling, then using a regression model and historical analysis for item and related items to suggest an optimal offer price for said item which recites a mental process and a fundamental economic practice or principle in the following limitations:
receiving information relating to the FSO, including specifications for selling the FSO, wherein the specifications include an original offer price and a time window for selling the FSO; 
determining a category of the FSO; 
generating an optimal offer price and price range for the FSO based on (a) inputting parameters associated with the FSO into a…regression model, training 
suggesting the optimal offer price to the seller as an offer price for a listing corresponding to the FSO.
Dependent claims 2-6, 8-12, and 14-18 merely represent further limitations on the abstract idea and as such are subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are recited.
Independent claims 1, 7, and 13 recite the following:
a neural network
a non-transitory computer-readable storage medium
a computing device
A memory
At least one processor
These additional elements considered both individually and as an ordered pair do no more than generally link the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [0083], [0111], and [0207]—[0210].

Dependent claims 2-6, 8-12, and 14-18 do not recite any further additional elements and are thus also rejected for the reasons iterated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2020/0349595 A1) in view of Mesaros (US 2015/0310468 A1)

Claim(s) 1, 7, and 13 –
A system for automatic, intelligent generation of an offer price for a for sale object (FSO) being offered by a seller, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations, the operations comprising: (Anderson: Paragraph 9, “Consistent with other disclosed embodiments, memory device storing instructions may store program instructions, which are executed by at least one processor device and perform any of the methods described herein…”)
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one 
receiving information relating to the FSO, including specifications for selling the FSO, wherein the specifications include an original offer price and a time window for selling the FSO; (Anderson: Paragraph 38, “In various embodiments, system 105 may receive vehicle history reports such as vehicle history data 176. For example, vehicle history data 176 may be obtained from services such as Carfax Inc. The vehicle history data may include a vehicle year, make, model, trim line, overall vehicle condition as determined by a party not interested in the sale of the vehicle (e.g., a professional technician hired to evaluate vehicle condition), number of owners, accident history, service history, registration history, open recalls and vehicle use (e.g., rental, fleet, personal). In some embodiments, history data for a vehicle may include historical data related to sales of the vehicle.”)
determining a category of the FSO; (Anderson: Paragraph 51, “FIG. 6 shows a subset of data points 601 for sold vehicles 155 extracted from data points 501. In some embodiments, only data points 601 may be used to construct a linear regression. For example, data points 501 may correspond to vehicles 155 with a set of attributes (e.g., make, model, trim, engine type, and age) that may be the same as the attributes of target vehicle 103, and data points 601 may correspond to vehicles 155 that have outward appearance that is similar to the outward appearance of target vehicle 103.”)
generating an optimal offer price and price range for the FSO based on (a) inputting parameters associated with the FSO into a neural network regression model, training the model with past listings of previously sold FSOs that have a same or similar category of the FSO; (b) the specifications, including the time window; (c) a category decay curve applicable to the category;... (Anderson: Paragraph 48, “A linear regression model may be used to obtain a linear regression plot 502 shown in FIG. 5. For a given target vehicle with a target mileage 520 a target price 522 may be determined using the linear regression plot 502 as shown in FIG. 5.”; Paragraph 55, “In various embodiments, match score 830 may be calculated using model 820 that may include machine-learning models, such as neural networks, decision trees, and models based on ensemble methods, such as random forests. The machine-learning models may have parameters that may be selected for optimizing the performance of model 820. For example, parameters specific to a particular type of model (e.g., the number of features and number of layers in a neural network) may be optimized to 
Suggesting the optimal offer price to the seller as an offer price for a listing corresponding to the FSO. (Anderson: Paragraph 45, “In an illustrative embodiment, process 300 includes a step 201 of receiving a price request from 
Anderson teaches a method of analyzing a for sale object based on various specifications and suggesting an offer price for said object, however, it does not disclose a flexibility curve of the seller. Mesaros further discloses the following:
and (d) seller flexibility curve of the seller; and (Mesaros: Paragraph 89, “In addition, a seller can have multiple aggregation curves available at the same time. In this manner, the curves can be affected differently when presented with the same changes to the same factors…”)

Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant’s filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, “…connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.”)

Claim(s) 2, 8, and 14 –
	Anderson in view of Mesaros teaches the methods of claims 1, 7, and 13.
	Anderson further discloses
identifying the past listings of the previously sold FSOs that have the same or similar category of the FSO; accessing transaction information from the identified past listings; and generating the optimal price based on at least the transaction 

Claim(s) 3, 9, and 15 –
Anderson in view of Mesaros teaches the methods of claims 1-2, 7-8, and 13-14.
	Anderson does not teach the following, however, Mesaros teaches the combination of multiple curves to generate an optimal price in the following limitations.
adjusting the optimal price based on at least one of the category decay curve applicable to the category and the seller flexibility curve of the seller. (Mesaros: 


Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant’s filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, “…connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.”)

Claim(s) 4, 10, and 16 –
Anderson in view of Mesaros teaches the methods of claims 1-3, 7-9, and 13-15.

further periodically adjusting the optimal price based on a re-evaluation of optimal price output from the neural network regression model at regular intervals of a predetermined number days after the FSO has been offered for sale. (Mesaros: Paragraph 68, “Price curve 260 varies from price curve 270, which illustrates the price versus volume for a purchase and/or delivery at a time five days from now. Although price curves 260 and 270 differ due to different delivery times, it is to be understood that two price curves containing identical date criteria can differ due to other related factors. As such, an aggregation component or system can interpolate information of a plurality of offers and/or deal related information and assign a specific price curve to a buyer or potential buyer. Alternatively, a particular price curve can be modified based on delivery time.; Paragraph 71, “The price component 120 can update the price or price curve to the buyer, showing the additional charge for the hold time, and if the price is agreeable to the buyer, the buyer can accept the deal.”; Paragraph 327, “Various classification schemes and/or systems (e.g., support vector machines, neural networks (e.g., back-propagation, feed forward back propagation, radial bases and fuzzy logic), expert systems, Bayesian networks, and data fusion) can be employed in connection with performing automatic and/or inferred action in connection with the subject invention.”)



Claim(s) 5, 11, and 17 -
Anderson in view of Mesaros teaches the methods of claims 1-2, 7-8, and 13-14.
	Anderson further teaches the following:
generating zones of possible agreement (ZOPA) based on at least one of (a) the category decay curve applicable to the category; and (b) the seller flexibility curve of the seller. (Anderson: Paragraph 47, “Additionally, or alternatively, a percentage of buyers who bought a vehicle that is similar to target vehicle 103 (i.e., a vehicle that has the same vehicle attributes as target vehicle 103) at a lower price than offered price can be used as a target score. For example, FIG. 4 illustrates a probability density distribution 410 of prospective buyer 102 buying target vehicle 103 at a given price. Probability density distribution 410 may be based on previous sales of vehicles 155 that have the same attributes as target vehicle 103. Region 412 indicates the fraction of all buyers that are expected to purchase a vehicle that has attributes similar to that of target vehicle 103 at a price that is lower than the offered price. In an illustrative embodiment, the target score (TS) for the offered price (OP) may be calculated using probability density 

Claim(s) 6, 12, and 18 –
Anderson in view of Mesaros teaches the methods of claims 1-2, 5, 7-8, 11, 13-14, and 17.
Anderson does not teach the following, however, Mesaros teaches the adjusting of a price based on a generations of new offers based on re-evaluations in the following:
periodically, generating a new offer price for the listing based on a ZOPA corresponding to a current listing age and a re-evaluation of optimal price output from the neural network regression model at the current listing age; and offering the new offer price to the seller. (Mesaros: Paragraph 91, “For instance, a seller 

Anderson teaches a method of analyzing a for sale object in order to determine an optimal offer price. Mesaros teaches a method of determining seller and buyer flexibility in order to negotiate purchases. At the timing of applicant’s filed invention. One of ordinary skill in the art would have been motivated to combine the methods of Anderson with Mesaros as taught by Mesaros (Mesaros: Paragraph 240, “…connected at the time of purchase may be offered to give the buyer a better opportunity to get a lower price.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Mars (US 2017/0308846 A1) discloses a method for using regressions to sell future time-sensitive inventory
Manion (US 2021/0062519 A1) discloses a method for automated bidding
Teo (US 11049156 B2) discloses a method of time decay analysis for item listings


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624